     Case 2:20-cv-02625-JAK-JDE Document 23 Filed 10/30/20 Page 1 of 2 Page ID #:3477




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12    MARQUES BORNEY,                        )   Case No. 2:20-cv-02625-JAK (JDE)
                                             )
                        Petitioner,          )
13                                           )   ORDER ACCEPTING FINDINGS
                         v.                  )
14                                           )   AND RECOMMENDATION OF
15    JASON PICKETT, Acting Warden,          )   UNITED STATES MAGISTRATE
                                             )   JUDGE
                                             )
16                      Respondent.          )
                                             )
17                                           )
18
19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the records herein,
20    including the operative First Amended Petition (Dkt. 10, “Petition”),
21    Respondent’s the Answer and Lodgments (Dkt. 16, 17, 19), the Report and
22    Recommendation (Dkt. 21, “R&R”) of the United States Magistrate Judge,
23    and the Objection to the R&R filed by Petitioner (Dkt. 22). Having engaged in
24    a de novo review of those portions of the R&R to which objections have been
25    made, the Court concurs with and accepts the findings and recommendation of
26    the Magistrate Judge.
27    ///
28    ///
     Case 2:20-cv-02625-JAK-JDE Document 23 Filed 10/30/20 Page 2 of 2 Page ID #:3478




 1          IT IS THEREFORE ORDERED that judgment be entered denying the
 2    Petition and dismissing this action with prejudice.
 3
 4
 5    Dated: October 30, 2020
 6                                         ______________________________
 7                                         JOHN A. KRONSTADT
                                           United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
